Citation Nr: 1230425	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to disability rating in excess of 10 percent for medial meniscus tear of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1970 to November 1970 and from January 1975 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran was afforded a Board hearing.  

In March 2012, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a higher rating when the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record reflects that the Veteran may be unemployable in due to his service-connected disabilities.  Thus, a TDIU is part of the claim for an increased rating for meniscus tear of the right knee currently before the Board and must be adjudicated as such.  

The issue of an increased rating for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by x-ray evidence of arthritis with limitation of flexion with pain.

2.  The Veteran's right knee disability is also manifested by recurrent mild lateral instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for medial meniscus tear of the right knee have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011). 

2.  The criteria for a separate rating of 10 percent for a right knee lateral instability or subluxation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in November 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the RO has fully, or at a minimum substantially, complied with the Board's March 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Board notes that the Veteran's Virtual VA eFolder has been reviewed as the eFolder is an extension of the paper file.  

As previously stated, the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his right knee claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the right knee claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran essentially contends that his service-connected right knee disability is more severe than his currently-assigned 10 percent evaluation.

The RO granted service connection for postoperative medial meniscus tear of the right knee in a January 1997 rating decision and assigned a 10 percent disability rating under Diagnostic Code 5259.  In April 1998 and May 2003, the RO determined that an increased rating was not warranted.  In the December 2008 rating decision on appeal, the RO again determined that an increased rating was not warranted and evaluated the Veteran's disability under Diagnostic Code 5260.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Currently, the RO has assigned a 10 percent rating for the Veteran's service-connected right knee disability under Diagnostic Code 5260.  The medical evidence of record shows that the Veteran has been diagnosed as having degenerative joint disease of the right knee in addition to findings of limitation of motion.  See VA examinations dated December 2007 and April 2012.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The Veteran demonstrated normal extension of his left knee at the December 2007 and April 2012 VA examinations.  During the December 2007 VA examination, the examiner stated that there was no additional limitations or functional loss on repetitive motion.  During the April 2012 VA examination, the examiner noted there was no objective evidence of painful motion and no additional limitation of extension on repetition.  See DeLuca, 8 Vet. App. 202 (1995).  

With respect to limitation of flexion, the Board acknowledges that the Veteran demonstrated decreased flexion to 120 degrees at the December 2007 VA examination and decreased flexion to 75 degrees with pain beginning at 75 degrees at the April 2012 VA examination.  Although during the December 2007 VA examination, the examiner stated that there was no additional limitations or functional loss on repetitive motion, additional limitation of flexion to 70 degrees was found on repetition during the April 2012 VA examination.  Even when considering additional limitation of motion with repetition, the Veteran's limitation of flexion does not warrant a compensable rating under Diagnostic Code 5260 at any time during the appellate period.  Therefore, the current 10 percent rating is appropriate based on the Veteran's diagnosed degenerative joint disease of the right knee with limitation of motion.  See DeLuca.

The Board notes that the Veteran has complained of having instability in his right knee.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Separate compensable ratings may be assigned when limitation of knee motion is compensable or (under Diagnostic Code 5003 or 5010) when there is X-ray evidence of arthritis together with a finding of painful motion.

Under Diagnostic Code5257, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability, a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability, and a 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 5257 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In the instant case, while the Veteran has reported that his right knee feels unstable and gives way and has caused him to fall multiple times.  See Hearing Transcript, p. 3, 18-19.  Review of the evidence shows that the objective medical evidence does not reflect instability of the right knee.  Specifically, the December 2007 VA examination found the Veteran's knee joints to be stable and McMurray and Lachman's tests were negative.  Likewise, joint stability tests during the April 2012 VA examination were all normal.  However, despite these findings, the Board finds that a 10 percent rating is warranted for instability of the right knee.  During the April 2012 VA examination, the Veteran was found to have weakened movement on repetitive motion.  In addition, the Veteran reported during the January 2012 hearing and VA examinations that he had instability of the right knee that caused him to fall about 3 times per month.  The Veteran's statements are competent and credible.  Therefore, the Board finds that a separate disability rating based on instability of the right knee is warranted and the severity of the overall disability approximates a 10 percent rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 10 percent rating, the Board also points out that the criteria for a rating higher than 10 percent are neither approximated nor met during this time period for instability of the right knee.  Although the Veteran stated that his instability was moderate during the January 2012 hearing, the evidence of record does not support such a finding.  As shown above, stability testing was normal during the December 2007 and April 2012 VA examinations.  In addition, the Veteran stated that his knee causes him to fall only three times per month and did not describe any other episodes of instability.  Finally, none of the evidence of record reflects subluxation.  Therefore, a rating higher than 10 percent is not warranted for instability of the right knee under Diagnostic Code 5257.

The Board has considered whether other Diagnostic Codes might allow for a higher disability rating or a rating separate from the one assigned under Diagnostic Code 5257, but finds that none does.  None of the medical evidence of record, including VA examinations the reports, indicates ankylosis of the knee, dislocated cartilage, removal of cartilage, or impairment of the tibia and fibula.  As such, a rating under Diagnostic Code 5256, 5258, 5259, or 5262 is not appropriate.

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for the right knee based on arthritis with limitation of motion; however, a separate rating of 10 percent for instability is warranted.  

Extraschedular Rating

The Board has also considered assignment of an extraschedular evaluation for the increased rating claim on appeal.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  

Applying the analysis outlined in Thun, the Board finds that the Veteran's current rating reasonably describes the disability level and symptomatology manifested by his service-connected right knee disability throughout the course of the appeal.  The Board finds that the Veteran's currently-assigned ratings contemplates his symptoms and complaints.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability based on arthritis with limitation of motion is denied.

Entitlement to a separate 10 percent evaluation for right knee instability is granted, subject to the regulations regarding payment of monetary benefits.


REMAND

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The record is unclear as to whether the Veteran is currently unemployed.  His representative stated that the record raised the question of entitlement to unemployability and the April 2012 examiner indicated that the Veteran's right knee disability impacted his ability to work without providing an explanation for that finding; however, the record does not contain clear evidence that the Veteran is not working.  Therefore, entitlement to a TDIU must be addressed in connection with this appeal and remanded to determine if the Veteran is in fact not working and whether his service-connected disabilities cause his unemployment.  Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements addressing the current severity of his service-connected disabilities and their effect on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any recent VA and private treatment records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  Then schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.    

The examiner should clarify whether the Veteran is currently employed and provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in the report provided.

4.  Then readjudicate the appeal.  If the decision with respect to the claims remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


